     CASE 0:18-cv-01083-DSD-HB Document 37 Filed 07/23/19 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA
                      Civil No. 18-1083(DSD/HB)



Nick McGovern,

                       Plaintiff,

v.                                                       ORDER

EquityExperts.org, LLC,

                       Defendant.



     The court having been advised by counsel that the above-

entitled action has been settled, or is in the process of being

settled,

     IT IS HEREBY ORDERED that this case is dismissed, the court

retaining jurisdiction for sixty (60) days to permit any party to

move to reopen the action upon good cause shown.


Dated: July 23, 2019


                                       s/David S. Doty
                                       David S. Doty, Judge
                                       United States District Court
